Case 2:20-cv-00030-JRG Document 181 Filed 02/02/21 Page 1 of 4 PageID #: 16445




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION


HUAWEI TECHNOLOGIES CO. LTD.,

            Plaintiff,

      v.
                                                No. 2:20-cv-00030-JRG
VERIZON COMMUNICATIONS, INC.,
VERIZON BUSINESS NETWORK
SERVICES, INC., VERIZON ENTERPRISE
SOLUTIONS, LLC, CELLCO
PARTNERSHIP D/B/A VERIZON                      JURY TRIAL DEMANDED
WIRELESS, INC., VERIZON DATA
SERVICES LLC, VERIZON BUSINESS
GLOBAL LLC, VERIZON SERVICES
CORP., AND VERIZON PATENT AND
LICENSING INC.

            Defendants.


VERIZON BUSINESS NETWORK
SERVICES, INC., CELLCO PARTNERSHIP
D/B/A VERIZON WIRELESS, VERIZON
DATA SERVICES LLC, VERIZON
BUSINESS GLOBAL LLC, VERIZON
SERVICES CORP., AND VERIZON
PATENT AND LICENSING INC.

            Counterclaim-Plaintiffs,

      v.

HUAWEI TECHNOLOGIES CO. LTD.,
HUAWEI TECHNOLOGIES USA, INC.,
AND FUTUREWEI TECHNOLOGIES INC.

            Counterclaim-Defendants.


                JOINT REPORT REGARDING MEET AND CONFER
Case 2:20-cv-00030-JRG Document 181 Filed 02/02/21 Page 2 of 4 PageID #: 16446




        Pursuant to the Court’s Standing Order Regarding “Meet and Confer” Obligations

Relating to Discovery Disputes, the parties file this Joint Report and hereby notify the Court as

follows:

        Huawei’s Motions to Compel Source Code Production [Dkt. 148] and [Dkt. 161] have

been withdrawn.

        Counsel for Huawei, Greg Love and Jason Cassady, met and conferred with counsel for

Verizon, Deron Dacus and Charles Verhoeven, on Friday January 29th, and again on Monday,

February 1st regarding Verizon’s Motion to Compel Huawei’s Production of Licensing and

Frand-Related Documents [Dkt. 128] and Huawei’s Motion to Compel Verizon’s Responses to

Interrogatories No. 16 and 17 [Dkt. 165]. The parties have continued to confer over email as

well. The parties were unable to reach an agreement on the pending motions. The parties will

continue to confer on the issues as ordered by the Court, commencing at 9:00 am on February 3,

2021.



Dated: February 2, 2021                              Respectfully submitted,

                                                     /s/ Jason D. Cassady
                                                     Bradley W. Caldwell
                                                     Texas Bar No. 24040630
                                                     Email: bcaldwell@caldwellcc.com
                                                     Jason D. Cassady
                                                     Texas Bar No. 24045625
                                                     Email: jcassady@caldwellcc.com
                                                     John Austin Curry
                                                     Texas Bar No. 24059636
                                                     Email: acurry@caldwellcc.com
                                                     Justin Nemunaitis
                                                     Texas Bar No. 24065815
                                                     Email: jnemunaitis@caldwellcc.com
                                                     CALDWELL CASSADY CURRY P.C.
                                                     2121 N. Pearl St., Suite 1200
                                                     Dallas, Texas 75201

                                                 2
Case 2:20-cv-00030-JRG Document 181 Filed 02/02/21 Page 3 of 4 PageID #: 16447




                                          Telephone: (214) 888-4848

                                          Gregory P. Love
                                          Texas Bar No. 24013060
                                          greg@lovetrialfirm.com
                                          LOVE LAW FIRM
                                          P.O. Box 948
                                          Henderson, Texas 75653
                                          Telephone: (903) 212-4444

                                          David M. Barkan
                                          California Bar No. 160825
                                          barkan@fr.com
                                          FISH & RICHARDSON P.C.
                                          500 Arguello Street, Suite 500
                                          Redwood City, CA 94063
                                          Telephone: (650) 839-5070



                                       Attorneys for Plaintiff Huawei Technologies Co.
                                       Ltd., and Counterclaim Defendants Huawei
                                       Technologies USA, Inc., and Futurewei
                                       Technologies, Inc.

                                    By: /s/ Deron R. Dacus
                                        Charles Verhoeven
                                        charlesverhoeven@quinnemanuel.com
                                        Brian Mack
                                        brianmack@quinnemanuel.com
                                        QUINN EMANUEL URQUHART & SULLIVAN
                                        50 California Street, 22nd Floor
                                        San Francisco, California 94111-4788
                                        Telephone: 415-875-6600
                                        Fax: 415-875-6700

                                          Patrick Curran
                                          patrickcurran@quinnemanuel.com
                                          QUINN EMANUEL URQUHART & SULLIVAN
                                          111 Huntington Ave, Suite 520
                                          Boston, Massachusetts 02199
                                          Telephone: 617-712-7100
                                          Fax: 617-712-7200

                                          Deepa Acharya
                                          deepaacharya@quinnemanuel.com

                                      3
Case 2:20-cv-00030-JRG Document 181 Filed 02/02/21 Page 4 of 4 PageID #: 16448




                                                   QUINN EMANUEL URQUHART & SULLIVAN
                                                   1300 I Street NW, Suite 900
                                                   Washington, D.C. 20005
                                                   Telephone: 202-538-8000
                                                   Fax: 202-538-8100

                                                   Deron R. Dacus
                                                   State Bar No. 00790553
                                                   The Dacus Firm, P.C.
                                                   821 ESE Loop 323, Suite 430
                                                   Tyler, TX 75701
                                                   Phone: (903) 705-1117
                                                   Fax: (903) 581-2543
                                                   ddacus@dacusfirm.com


                                                   Attorneys for Verizon Communications Inc.,
                                                   Verizon Business Network Services, Inc.,
                                                   Verizon Enterprise Solutions, LLC, Cellco
                                                   Partnership D/B/A Verizon Wireless, Verizon
                                                   Data Services LLC, Verizon Business Global
                                                   LLC, Verizon Services Corp., and Verizon
                                                   Patent and Licensing Inc.


                                   CERTIFICATE OF SERVICE

       The undersigned hereby certifies that counsel of record is being served with a copy of the

foregoing document via the Court’s electronic filing system on this 2nd day of February, 2021.


                                                     /s/ Jason D. Cassady
                                                     Jason D. Cassady




                                               4
